Citation Nr: 0918106	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-29 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1. Entitlement to a rating in excess of 50 for post-traumatic 
stress disorder (PTSD). 

2. Entitlement to a rating in excess of 10 percent for status 
post through and through gunshot wound, right forearm. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from January 1964 to January 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, granted service connection for 
PTSD and assigned a 30 percent disability rating, effective 
from January 18, 2005, and granted service connection for 
status post through and through gunshot wound, right forearm, 
and assigned a 10 percent disability rating, effective from 
January 18, 2005.  By March 2009 rating decision, the RO 
granted a 50 percent disability rating for PTSD, effective 
from January 19, 2005.


FINDING OF FACT

In March 2009, prior to the promulgation of a decision by the 
Board in the appeal, the Veteran and his representative 
advised that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

On March 13, 2009, the RO issued a rating decision and 
supplemental statement of the case (SSOC) granting a 50 
percent disability rating for PTSD, effective from January 
18, 2005.  In the rating decision, it was noted that the 
veteran's combined disability rating for compensation was 
thereby increased to 60 percent. 

On March 16, 2009, the RO received a memorandum from a 
National Service Officer employed by the Disabled American 
Veterans, indicating that the Veteran wishes to cancel any 
hearing in his case, based on his satisfaction with the 
decision in his claim.  Attached thereto was a statement in 
support of claim (VA Form 21-4138) signed by the Veteran, 
citing the SSOC of March 13, 2009, and indicating, "I am 
satisfied, wish to drop any appeal at this time - overall 
disabling at 60%."  By letter dated in April 2009, the RO 
advised the Veteran that his appeal had been certified and 
his records had been forwarded to the Board. 

Thus, the Board now has the Veteran's written statement 
noting his satisfaction with the most recent rating decision 
and the assignment of a 60 percent combined disability 
rating, and requesting that his appeal be withdrawn.  Under 
38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2008).  The veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is hereby dismissed.


ORDER

The appeal is dismissed.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


